WENTLEY, J.,
Defendant in the above matter has petitioned this court to remove a cloud on title asserting that plaintiff on July 27, 1971, filed a praecipe for summons in equity against defendant, and that because said praecipe constitutes lis pendens it has cast a cloud on defendant’s property situated in Allegheny County.
No complaint having been filed, the court is unable to determine what issues are asserted. Defendant could have filed a rule upon plaintiff to issue its complaint within 20 days and then could have raised such preliminary issues as would be framed by this pleading. In the absence of such pleading, the court cannot entertain this petition.
More importantly, inasmuch as the praecipe does not describe any property, under the local rules of this court, said praecipe cannot constitute lis pendens as to any real estate of defendant. See Local Rule No. 1 annexed to Pennsylvania Rule of Civil Procedure 1501.
Therefore, no cloud can exist with respect to property of defendant by virtue of the action which has been instituted. Defendant’s petition to remove cloud on title will be denied.
ORDER OF COURT
And now, to wit, October 14, 1971, for the reasons set forth in the attached opinion, defendant’s petition to remove cloud on title is hereby denied.